DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a steering control device of a kick scooter including a deck and two front wheels, comprising a seat disposed at a front end of the deck and including first, second, third, and  5fourth pivots, a transverse oval hole, and two side armrests each having a through hole. The steering control device also comprises a connecting member including an intermediate hollow projection. The steering control device also comprises two wings having a hole. The steering control device also comprises two linking assemblies each including a linking bar having one end connected to 10one of the front wheels, a first pivot hole connected to the other end of the linking bar, and a second pivot hole at an open end. The steering control device also comprises a limit pin movably disposed in the transverse oval hole and including an upper member having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw disclose a kick scooter steering control; Eckert disclose a steering mechanism for scooter; Chen disclose a scooter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAU V PHAN/Primary Examiner, Art Unit 3618